       Case 7:18-cv-12327-PMH-AEK Document 65 Filed 01/27/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
Onkar Singh, on his own behalf and on behalf of
others similarly situated,

                                   Plaintiff,                    ORDER

                 -against-                                       18 Civ. 12327 (PMH) (AEK)

JGAJ Petroleum, Inc., d/b/a 310 Broadway Mobil,
et al.,

                                    Defendants.
-------------------------------------------------------------X

THE HONORABLE ANDREW E. KRAUSE, U.S.M.J.
        The Court held a telephonic conference on January 27, 2021 to address the motion to

withdraw as counsel that was filed by Plaintiff’s counsel on January 8, 2021 (ECF No. 61).

Among other things, the motion states that Plaintiff has not communicated with counsel

regarding outstanding discovery obligations, and has indicated through text messages that he

may no longer wish to pursue his claims in this action. At the conference, Plaintiff’s counsel

confirmed that he has received no further communications from Plaintiff in the nearly three

weeks since the motion was filed, despite the fact that the firm representing Plaintiff has made

multiple attempts to contact Plaintiff. Although Plaintiff was ordered to appear at the conference

or risk potential dismissal of his case for failure to prosecute (see ECF Nos. 60, 63), Plaintiff did

not attend.

        At the conference, Plaintiff’s counsel represented that his firm served a copy of the

motion to withdraw on Plaintiff at his last known mailing address. The Court directed Plaintiff’s

counsel to file proof of such service on ECF, and counsel has done so already (ECF No. 64). In

addition, the Court ordered Plaintiff’s counsel to file a letter regarding whether counsel intends
      Case 7:18-cv-12327-PMH-AEK Document 65 Filed 01/27/21 Page 2 of 3




to assert a retaining or charging lien, serve this letter on Plaintiff at his last known mailing

address, and file proof of service of this letter. This must be completed by no later than February

1, 2021.

       If Plaintiff objects to the withdrawal of counsel, he must send the Court a letter or other

papers in opposition on or before February 24, 2021. Such papers shall be mailed to the

undersigned at the U.S. Courthouse, 300 Quarropas Street, White Plains, NY 10601.

       In addition, Plaintiff is hereby ORDERED to telephone Chambers at (914) 390-4070 on

or before February 24, 2021 to inform the Court that he has received this Order; to inform the

Court of an address, telephone number, and/or e-mail address at which he can be reached; and to

state whether he has sent or is sending to the Court any papers opposing his counsel’s motion to

withdraw. If Plaintiff does not oppose the motion, he should still write a letter to the Court on or

before February 24, 2021, informing the Court of this.

       Plaintiff’s counsel must serve a copy of this Order upon Plaintiff by regular mail,

Certified Mail, and text message, and file proof of service that reflects that such service was

made upon Plaintiff at his last known address and phone number. Plaintiff’s counsel shall

thereafter attempt to confirm by telephone and/or text message that the motion papers, the letter

regarding a retaining or charging lien, and this Order were received by Plaintiff, and shall send a

letter to the Court by February 8, 2021, informing the Court of the results of these efforts.




                                                   2
      Case 7:18-cv-12327-PMH-AEK Document 65 Filed 01/27/21 Page 3 of 3




       Plaintiff is warned that if he fails to telephone or write the Court as required by this

Order, the motion to withdraw will be granted and this case may be dismissed for failure to

prosecute under Rule 41 of the Federal Rules of Civil Procedure.

Dated: January 27, 2021
       White Plains, New York

                                                      SO ORDERED.


                                                      ___________________________________
                                                      ANDREW E. KRAUSE
                                                      United States Magistrate Judge




                                                 3
